** CONSTITUTIONALITY — SCHOOL LAND — IN LIEU OF TAXATION ** IS HOUSE BILL NO. 1020 (1963) CONSTITUTIONAL? BILL DEALS WITH COUNTIES OF THE STATE IN WHICH CERTAIN SCHOOL LANDS NOT SUBJECT TO AD VALOREM TAXATION ARE LOCATED, SAID ALLOCATIONS BEING "IN LIEU OF TAXES" WHICH WOULD HAVE ACCRUED THEREIN HAD SAID LANDS BEEN SUBJECT TO AD VALOREM TAXATION.  (PROPERTY TAX) CITE: ARTICLE X, SECTION 5, ARTICLE X, SECTION 2, ARTICLE X, SECTION 20 ANSWER: HOUSE BILL NO. 1020 IF ENACTED, SHOULD BE TREATED AS VALID BY ALL OFFICERS CHARGED WITH THE EXECUTION AND ENFORCEMENT THEREOF, THAT IS, UNLESS AND UNTIL THE BILL IS HELD INVALID BY COURT OF COMPETENT JURISDICTION.  (FRED HANSEN)